 1       MATT ADAMSON                                             HONORABLE WHITMAN L. HOLT
         JAMESON PEPPLE CANTU PLLC
 2       801 Second Avenue, Suite 700
         Seattle, Washington 98104
 3       Telephone:     (206) 292-1994
         Email:         madamson@jpclaw.com
 4
         JASON J. DEJONKER (admitted pro hac vice)
 5       TIMOTHY R. BOW (admitted pro hac vice)
         BRYAN CAVE LEIGHTON PAISNER LLP
 6       161 North Clark Street, Suite 4300
         Chicago, Illinois 60601
 7       Telephone:     (312) 602-5000
         Facsimile:     (312) 602-5050
 8       Email:         jason.dejonker@bclplaw.com
                        timothy.bow@bclplaw.com
 9
         BRIAN C. WALSH (admitted pro hac vice)
10       BRYAN CAVE LEIGHTON PAISNER LLP
         One Metropolitan Square
11       211 North Broadway, Suite 3600
         St. Louis, Missouri 63102
12       Telephone:     (314) 259-2000
         Facsimile:     (314) 259-2020
13       Email:         brian.walsh@bclplaw.com

14       Attorneys for The Prudential Insurance
         Company of America
15
16                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF WASHINGTON
17
     In re:                                                     Lead Case No. 21-00141-WLH11
18                                                              (Jointly Administered)
     EASTERDAY RANCHES, INC., et al.,1
19                                                              Chapter 11
                                Debtors.
20                                                              THE PRUDENTIAL INSURANCE
                                                                COMPANY OF AMERICA’S
21                                                              RESERVATION OF RIGHTS IN
                                                                RESPONSE TO DEBTORS’ SALE
22                                                              MOTION

23
               The Prudential Insurance Company of America (“Prudential”) files this reservation of
24
     rights in response to Debtors’ Motion for (I) an Order (A) Approving Bid Procedures for the Sale
25
     1
           Debtors along with their case numbers are as follows: Easterday Ranches, Inc. [Case No. 21-00141-WLH11] and
26         Easterday Farms, a Washington general partnership [Case No. 21-00176-WLH11].

     -1                                                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                                    Attorneys at Law
                                                                                            161 North Clark Street, Suite 4300
                                                                                              Chicago, Illinois 60601-3315
                                                                                                    +1 312 602 5000
     21-00141-WLH11              Doc 862      Filed 06/30/21        Entered 06/30/21 11:07:46              Pg 1 of 3
 1 of Assets; (B) Approving Procedures for the Assumption and Assignment of Executory Contracts
 2 and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; and (D) Granting Related
 3 Relief; and (II) an Order (A) Approving the Sale Free and Clear of All Claims, Liens, and
 4 Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of Executory
 5 Contracts and Unexpired Leases [Docket No. 486] (the “Motion”). In support of this reservation
 6 of rights (this “Reservation of Rights”), Prudential states as follows:
 7                                                Reservation of Rights2
 8             Prudential understands—in light of the negotiated language in the proposed sale order
 9 [Docket No. 850] (the “Sale Order”)—that on the closing of the Sale, the Sale proceeds will be
10 used to pay Prudential in full for all contractually-obligated amounts under its loan documents,
11 which amounts are owed jointly by Debtors and the non-debtor Easterday borrowers and secured
12 jointly by a mortgage granted by both Debtors and the Easterdays. Accordingly, Prudential does
13 not object to the Sale or entry of the Sale Order. However, to the extent Prudential is not paid in
14 full at closing, Prudential reserves all rights to object to the Sale or to seek additional relief in
15 advance of or following the closing.
16             This Reservation of Rights is submitted without prejudice to, and with a full reservation
17 of, Prudential’s rights to supplement and amend this Reservation of Rights. The Reservation of
18 Rights is also without prejudice to Prudential’s right to seek any other appropriate relief from the
19 Court.
20
21                                  [Remainder of the page is intentionally blank.]
22
23
24
25
26
     2
           Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.

      -2                                                                                       BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                                        Attorneys at Law
                                                                                                161 North Clark Street, Suite 4300
                                                                                                  Chicago, Illinois 60601-3315
                                                                                                        +1 312 602 5000
      21-00141-WLH11             Doc 862        Filed 06/30/21        Entered 06/30/21 11:07:46               Pg 2 of 3
 1
     Dated: June 30, 2021                    Respectfully submitted,
 2
                                             /s/ Matt Adamson
 3                                           MATT ADAMSON
                                             JAMESON PEPPLE CANTU PLLC
 4                                           801 Second Avenue, Suite 700
                                             Seattle, Washington 98104
 5                                           Telephone: (206) 292-1994
                                             Email:               madamson@jpclaw.com
 6
                                             JASON J. DEJONKER (admitted pro hac vice)
 7                                           TIMOTHY R. BOW (admitted pro hac vice)
                                             BRYAN CAVE LEIGHTON PAISNER LLP
 8                                           161 North Clark Street, Suite 4300
                                             Chicago, Illinois 60601
 9                                           Telephone: (312) 602-5000
                                             Facsimile: (312) 602-5050
10                                           Email:               jason.dejonker@bclplaw.com
                                                                  timothy.bow@bclplaw.com
11
                                             BRIAN C. WALSH (admitted pro hac vice)
12                                           BRYAN CAVE LEIGHTON PAISNER LLP
                                             One Metropolitan Square
13                                           211 North Broadway, Suite 3600
                                             St. Louis, Missouri 63102
14                                           Telephone: (314) 259-2000
                                             Facsimile: (314) 259-2020
15                                           Email:               brian.walsh@bclplaw.com

16                                           Attorneys for The Prudential Insurance Company of
                                             America
17
18
19
20
21
22
23
24
25
26

     -3                                                                  BRYAN CAVE LEIGHTON PAISNER LLP
                                                                                  Attorneys at Law
                                                                          161 North Clark Street, Suite 4300
                                                                            Chicago, Illinois 60601-3315
                                                                                  +1 312 602 5000
     21-00141-WLH11         Doc 862   Filed 06/30/21   Entered 06/30/21 11:07:46         Pg 3 of 3
